                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                            CHARLESTON DIVISION


MARTHA THOMAS,

                         Plaintiff,

v.                                          CIVIL ACTION NO. 2:16-cv-012500

TISSUE SCIENCE LABORATORIES LIMITED,

                         Defendant.

                         MEMORNADUM OPINION AND ORDER

      On December 13, 2019, I entered an order directing plaintiff to show cause on

or before December 27, 2019, why her case should not be dismissed without prejudice

as to the remaining defendant pursuant to Rule 4(m) of the Federal Rules of Civil

Procedure. Plaintiff has not shown cause. The court ORDERS that plaintiff’s case

must be dismissed without prejudice pursuant to Rule 4(m) for failure to serve the

remaining defendant within 90 days after the complaint was filed.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:     December 30, 2019
